--------------------------------------------------------------------------------

PURCHASE AGREEMENT

                     THIS PURCHASE AGREEMENT, dated as of February 3, 2017, is
entered into by and among Lithium Exploration Group, Inc., a Nevada corporation
(the "Company"), and JDF Capital Inc. (the "Purchaser").

WITNESSETH:

                     WHEREAS, the Company and the Purchaser are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration for offers and sales to accredited investors
afforded, inter alia, by Rule 506 under Regulation D ("Regulation D") as
promulgated by the United States Securities and Exchange Commission (the "SEC")
under the Securities Act of l 933, as amended (the "1933 Act"), and/or Section
4(2) of the 1933 Act; and

                     WHEREAS, the Purchaser wishes to purchase a 10% Original
Issue Discount (“OID) Convertible Promissory Note of the Company (the "Note"),
in the original principal amount of $80,850.00, subject to and upon the terms
and conditions of this Agreement and acceptance of this Agreement by the
Company, on the terms and conditions referred to herein.

                     NOW THEREFORE, in consideration of the premises and the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

                     1.        AGREEMENT TO PURCHASE; PURCHASE PRICE.

                     a.        Purchase.

                     (i)        Subject to the terms and conditions of this
Agreement and the other Transaction Documents, the Purchaser hereby agrees to
purchase a Note in the aggregate amount of $46,500 (the "Purchase Amount"),
which Note shall be funded on the Closing Date as described therein.

                            (a)        $68,500 of the Note shall be funded
($73,500 minus $5000 legal fees) and issued by 
                                        February 3, 2017 (the “Closing Date”)

                     (ii)        The Note referred to herein shall be in the
form of Annex I annexed hereto.

                    (iii)        The purchase of the Note by the Purchaser and
the other transactions contemplated hereby are sometimes referred to herein and
in the other Transaction Documents as the purchase and sale of the Securities
(as defined below), and are referred to collectively as the "Transactions".

                     (iv)        The Purchaser shall deliver the Purchase Amount
to counsel for the Company, which Purchase Amount shall be held in trust until
authorized for release to the Company by written instruction of the Purchaser.
The Purchase Amount shall be promptly returned to the Purchaser if not
authorized for release by the Purchaser by the Closing Date.

1

--------------------------------------------------------------------------------

                     b.        Certain Definitions. As used herein, each of the
following terms has the meaning set forth below, unless the context otherwise
requires:

                     "Affiliate" means, with respect to a specific Person
referred to in the relevant provision, another Person who or which controls or
is controlled by or is under common control with such specified Person.

                     "Certificate" means the original signed Note duly executed
by the Company.

                     "Closing Date" means the date of the closing of the
issuance of Note.

                     "Common Stock Equivalents" means any securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
Common Stock.

                     "Company Control Person" means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Company pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act
(as defined below).

                     "Conversion Shares" means shares of Common Stock underlying
and issuable upon conversions of the Note funded herein and to be funded
pursuant to the second tranche in Section 1a.(v).

                     "Exchange Act" means the Securities Exchange Act of 1934,
as amended.

                     "Holder" means the Person holding the relevant Securities
at the relevant time.

                     "Last Audited Date" means December 31 , 2014.

                     "Purchaser Control Person" means each director, executive
officer, promoter, and such other Persons as may be deemed in control of the
Purchaser pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.

                     "Material Adverse Effect" means an event or combination of
events, which individually or in the aggregate, would reasonably be expected to
(w) adversely affect the legality, validity or enforceability of the Securities
or any of the Transaction Documents, (x) have or result in a material adverse
effect on the results of operations, assets, prospects, or condition (financial
or otherwise) of the Company and its subsidiaries, taken as a whole, (y)
adversely impair the Company's ability to perform fully on a timely basis its
obligations under any of the Transaction Documents or the transactions
contemplated thereby, or (z) materially and adversely affect the value of the
rights granted to the Purchaser in the Transaction Documents.

2

--------------------------------------------------------------------------------

                     "Person" means any living person or any entity, such as,
but not necessarily limited to, a corporation, partnership or trust.

                     "Principal Trading Market" means the Over the Counter
Bulletin Board or such other market on which the Common Stock is principally
traded at the relevant time.

                     "Securities" means the Note, the Conversion Shares, the
Warrants and the Warrant Shares, and any shares of common stock of the Company
that may be issued to the Purchaser in connection with any other agreements
between the parties.

                     "Shares" means the shares of representing any or all of the
Conversion Shares.

                     "State of Incorporation" means Nevada.

                     "Subsidiary" means any subsidiary of the Company.

                     "Trading Day" means any day during which the Principal
Trading Market shall be open for business.

                     "Transfer Agent" means, at any time, the transfer agent for
the Company's Common Stock.

                     "Transaction Documents" means this Purchase Agreement and
the Note, and includes all ancillary documents referred to in those agreements.

                     c.        Form of Payment; Delivery of Certificates.

                     (i)        The Purchaser shall pay the Purchase Amount
payable under the Note by delivering immediately available good funds in United
States Dollars to the Company on the applicable Closing Date.

                     (ii)        On the applicable Closing Date, the Company
shall deliver the Note duly executed on behalf of the Company to the Purchaser.

  (iii)

By signing this Agreement, each of the Purchaser and the Company agrees to all
of the terms and conditions of the Transaction Documents, all of the provisions
of which are incorporated herein by this reference as if set forth in full.

3

--------------------------------------------------------------------------------

                     2.        PURCHASER REPRESENTATIONS, ETC.; ACCESS TO
INFORMATION; INDEPENDENT INVESTIGATION.

                     The Purchaser represents and warrants to, and covenants and
agrees with, the Company as follows:

                     a.        Without limiting Purchaser's right to sell the
Securities pursuant to an effective registration statement or otherwise in
compliance with the 1933 Act, the Purchaser is purchasing the Securities for its
own account for investment only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof.

                     b.        The Purchaser is (i) an "accredited investor" as
that term is defined in Rule 501 of the General Rules and Regulations under the
1933 Act by reason of Rule 501(a)(3), (ii) experienced in making investments of
the kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its Affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.

                     c.        All subsequent offers and sales of the Securities
by the Purchaser shall be made pursuant to registration of the relevant
Securities under the 1933 Act or pursuant to an exemption from registration.

                     d.        The Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the 1933 Act and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

                     e.        The Purchaser and its advisors, if any, have been
furnished with or have been given access to all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser,
including those set forth on i n any annex attached hereto. The Purchaser and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management and have received complete and satisfactory answers
to any such inquiries. Without limiting the generality of the foregoing, the
Purchaser has also had the opportunity to obtain and to review the Company's
filings on EDGAR (collectively, the "Company's SEC Documents").

                     f.        The Purchaser understands that its investment in
the Securities involves a high degree of risk.

                     g.        The Purchaser hereby represents that, in
connection with its purchase of the Securities, it has not relied on any
statement or representation by the Company or any of its officers, directors and
employees or any of their respective attorneys or agents, except as specifically
set forth herein.

4

--------------------------------------------------------------------------------

                     h.        The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities.

                     i.        This Agreement and the other Transaction
Documents to which the Purchaser is a party, and the transactions contemplated
thereby, have been duly and validly authorized, executed and delivered on behalf
of the Purchaser and are valid and binding agreements of the Purchaser
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors' rights
generally.

                     3.        COMPANY REPRESENTATIONS, ETC. The Company
represents and warrants to the Purchaser as of the date hereof and as of the
Closing Date.

                     a.        Rights of Others Affecting the Transactions.
There are no preemptive rights of any shareholder of the Company, as such, to
acquire the Note, or any shares of the Company's common stock that may be issued
to the Purchaser in connection with any other agreements between the parties, in
the event such shares are issued. No party other than a Purchaser has a
currently exercisable right of first refusal which would be applicable to any or
all of the transactions contemplated by the Transaction Documents.

                     b.        Status. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect. The Company
has registered its stock and is obligated to file reports pursuant to Section 12
or Section 15(d) of the Securities Exchange Act of 1934, as amended (the "1934
Act"). The Common Stock is, or immediately following the Closing Date will be,
quoted on the Principal Trading Market. The Company has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for such quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation.

5

--------------------------------------------------------------------------------

                     c.        Authorized Shares.

                     (i)        The authorized capital stock of the Company
consists of 1 0 , 0 00,000,000 shares of Common Stock, $0.001 par value.

                     (ii)        The Company has sufficient authorized and
unissued shares of Common Stock as may be necessary to effect the issuance of
the Shares on the Closing Date.

                     (iii)        As of the Closing Date, the Shares shall have
been duly authorized by all necessary corporate action on the part of the
Company, and, when issued pursuant to the relevant provisions of the Transaction
Documents, in each case in accordance with their respective terms, will be duly
and validly issued, fully paid and non-assessable and will not subject the
Holder thereof to personal liability by reason of being such Holder.

                     d.        Transaction Documents and Stock. This Agreement
and each of the other Transaction Documents, and the transactions contemplated
thereby, have been duly and validly authorized by the Company, this Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the Note and each of the other Transaction Documents, when executed and
delivered by the Company, will be, valid and binding agreements of the Company
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors'
rights generally.

                     e.        Non-contravention. The execution and delivery of
this Agreement and each of the other Transaction Documents by the Company, the
issuance of the Securities, and the consummation by the Company of the other
transactions contemplated by this Agreement, each of the Notes and the other
Transaction Documents do not and will not conflict with or result in a breach by
the Company of any of the terms or provisions of, or constitute a default under
(i) the certificate of incorporation or by-laws of the Company, each as
currently in effect, (ii) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which the Company is a party or by which it
or any of its properties or assets are bound, including any listing agreement
for the Common Stock except as herein set forth, or (ii i) to its knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have or result in a Material Adverse Effect.

                     f.        Approvals. No authorization, approval or consent
of any court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market or the shareholders of the Company is
required to be obtained by the Company for the issuance and sale of the
Securities to the Purchaser as contemplated by this Agreement, except such
authorizations, approvals and consents that have been obtained.

6

--------------------------------------------------------------------------------

                     g.        Filings. None of the Company's SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein in light of the circumstances under which
they were made, not misleading.

                     h.        Absence of Certain Changes. Since the Last
Audited Date, there has been no material adverse change and no Material Adverse
Effect, except as disclosed in the Company's SEC Documents. Since the Last
Audited Date, except as provided in the Company's SEC Documents, the Company has
not (i) incurred or become subject to any material liabilities (absolute or
contingent) except liabilities incurred in the ordinary course of business
consistent with past practices; (ii) discharged or satisfied any material lien
or encumbrance or paid any material obligation or liability (absolute or
contingent), other than current liabilities paid in the ordinary course of
business consistent with past practices; (iii) declared or made any payment or
distribution of cash or other property to shareholders with respect to its
capital stock, or purchased or redeemed, or made any agreements to purchase or
redeem, any shares of its capital stock; (iv) sold, assigned or transferred any
other tangible assets, or canceled any debts owed to the Company by any third
party or claims of the Company against any third party, except in the ordinary
course of business consistent with past practices; (v) waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of existing business; (vi) made any increases in
employee compensation, except in the ordinary course of business consistent with
past practices; or experienced any material problems with labor or management in
connection with the terms and conditions of their employment.

                     i.        Full Disclosure. To the best of the Company's
knowledge, there is no fact known to the Company (other than general economic
conditions known to the public generally or as disclosed in the Company's SEC
Documents) that has not been disclosed in writing to the Purchaser that would
reasonably be expected to have or result in a Material Adverse Effect.

                     j.        Absence of Litigation. Except as disclosed in the
SEC Reports, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board or body pending or, to the knowledge of the
Company, threatened against or affecting the Company before or by any
governmental authority or nongovernmental department, commission, board, bureau,
agency or instrumentality or any other person, wherein an unfavorable decision,
ruling or finding would have a Material Adverse Effect or which would adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, any of the Transaction Documents. The
Company is not aware of any valid basis for any such claim that (either
individually or in the aggregate with all other such events and circumstances)
could reasonably be expected to have a Material Adverse Effect. There are no
outstanding or unsatisfied judgments, orders, decrees, writs, injunctions or
stipulations to which the Company is a party or by which it or any of its
properties is bound, that involve the transaction contemplated herein or that,
alone or i n the aggregate, could reasonably be expect to have a Material
Adverse Effect.

7

--------------------------------------------------------------------------------

                     k.        Absence of Events of Default. Except as set forth
in Section 3(e) and 3(g) hereof, (i) neither the Company nor any of its
subsidiaries is in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any material
indenture, mortgage, deed of trust or other material agreement to which it is a
party or by which its property is bound, and (ii) no Event of Default (or its
equivalent term), as defined in the respective agreement to which the Company or
its subsidiary is a party, and no event which, with the giving of notice or the
passage of time or both, would become an Event of Default (or its equivalent
term) (as so defined in such agreement), has occurred and is continuing, which
would have a Material Adverse Effect.

                     I.        No Undisclosed Liabilities or Events. To the best
of the Company's knowledge, the Company has no liabilities or obligations other
than those disclosed in the Transaction Documents or the Company's SEC Documents
or those incurred in the ordinary course of the Company's business since the
Last Audited Date, or which individually or in the aggregate, do not or would
not have a Material Adverse Effect. No event or circumstances has occurred or
exists with respect to the Company or its properties, business, operations,
condition (financial or otherwise), or results of operations, which, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed. There are no proposals currently under consideration or
currently anticipated to be under consideration by the Board of Directors or the
executive officers of the Company which proposal would (x) change the articles
or certificate of incorporation or other charter document or by-laws of the
Company, each as currently in effect, with or without shareholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the shareholders of the Common Stock or (y) materially or substantially change
the business, assets or capital of the Company, including its interests in
subsidiaries.

                     m.        No Integrated Offering. Neither the Company nor
any of its Affiliates nor any Person acting on its or their behalf has, directly
or indirectly, at any time since December 31, 2007 , made any offer or sales of
any security or solicited any offers to buy any security under circumstances
that would eliminate the availability of the exemption from registration under
Regulation D in connection with the offer and sale of the Securities as
contemplated hereby.

                     n.        Dilution. Any shares of the Company's common
stock issued to the Purchaser in connection with any agreements between the
parties hereto, in the event such shares are issued may have a dilutive effect
on the ownership interests of the other shareholders (and Persons having the
right to become shareholders) of the Company. The Company's executive officers
and directors have studied and fully understand the nature of the Securities
being sold hereby and recognize that they have such a potential dilutive effect.
The board of directors of the Company has concluded, in its good faith business
judgment that such issuance is in the best interests of the Company.

                     o.        Confirmation. The Company confirms that all
statements of the Company contained herein shall survive acceptance of this
Agreement by the Purchaser. The Company agrees that, if any events occur or
circumstances exist prior to the Closing Date or the release of the Purchase
Amount to the Company which would make any of the Company's representations,
warranties, agreements or other information set forth herein materially untrue
or materially inaccurate as of such date, the Company shall immediately notify
the Purchaser (directly or through its counsel, if any) in writing prior to such
date of such fact, specifying which representation, warranty or covenant is
affected and the reasons therefor.

--------------------------------------------------------------------------------

                     p.        Authorization; Enforcement. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company in connection therewith. Each Transaction Agreement has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company i n accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

                     q.        SEC Reports; Financial Statements. Other than as
previously disclosed to the Purchaser, the Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
l 3(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials, including the exhibits thereto, being collectively referred
to herein as the "SEC Reports") on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved ("GAAP"), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

                     r.        Sarbanes-Oxley; Internal Accounting Controls.
Except as disclosed in the SEC Reports, the Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the Closing Date. The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including its Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company's most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company's certifying officers have
evaluated the effectiveness of the Company's controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the "Evaluation Date"). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company's
internal controls (as such term is defined in Item 307(b) of Regulation S-K u
nder the Exchange Act) or, to the Company's knowledge, in other factors that
could significantly affect the Company's internal controls.

--------------------------------------------------------------------------------

                     s.        Tax Status. Except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company and each Subsidiary has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company or any
Subsidiary, has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any Subsidiary.

                     t.        No Disagreements with Accountants and Lawyers.
There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the accountants and lawyers
formerly or presently employed by the Company and the Company is current with
respect to any fees owed to its accountants and lawyers. By making this
representation the Company does not, in any manner, waive the attorney/client
privilege or the confidentiality of the communications between the Company and
its lawyers.

                     4.        CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

                     a.        Transfer Restrictions. The Purchaser acknowledges
that (I ) the Securities have not been and are not being registered under the
provisions of the 1933 Act and, the Shares have not been and are not being
registered under the 1933 Act, and may not be transferred unless (A)
subsequently registered thereunder or (B) the Purchaser shall have delivered to
the Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act ("Rule 144") may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (3) neither
the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or to comply with the terms and conditions of any
exemption thereunder.

                     b.        Restrictive Legend. The Purchaser acknowledges
and agrees that the certificates and other instruments representing any of the
Securities shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such
Securities):

--------------------------------------------------------------------------------

> > > > "THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
> > > > 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
> > > > SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
> > > > STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE
> > > > ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."

                     c.        Filings. The Company undertakes and agrees to
make all necessary filings in connection with the sale of the Securities to the
Purchaser under any United States laws and regulations applicable to the
Company, or by any domestic securities exchange or trading market, and to
provide a copy thereof to the Purchaser promptly after such fi ling.

                     d.        Reporting Status. So long as the Purchaser
beneficially owns any of the Securities, the Company shall file all reports
required to be filed with the SEC pursuant to Section 13 or l 5(d) of the 1934
Act, shall take all reasonable action under its control to ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144(c)(2) of the 1933 Act, is publicly available, and shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would permit
such termination. The Company will take all reasonable action under its control
to maintain the continued listing and quotation and trading of its Common Stock
on the Principal Trading Market or a listing on the NASDAQ/Small Cap or National
Markets and, to the extent applicable to it, will comply in all material
respects with the Company's reporting, filing and other obligations under the
by-laws or rules of the Principal Trading Market and/or the National Association
of Securities Dealers, Inc., as the case may be, applicable to it for so long as
the Purchaser beneficially owns any of the Securities.

                     e.        Use of Proceeds. The Company will use the
proceeds received hereunder (excluding amounts paid by the Company for legal
fees in connection with the sale of the Securities) for working capital.

                     f.        Publicity, Filings, Releases, Etc. Each of the
parties agrees that it will not disseminate any information relating to the
Transaction Documents or the transactions contemplated thereby, including
issuing any press releases, holding any press conferences or other forums, or
filing any reports (collectively, "Publicity"), without giving the other party
reasonable advance notice and an opportunity to comment on the contents thereof.
Neither party will include in any such Publicity any statement or statements or
other material to which the other party reasonably objects, unless i n the
reasonable opinion of counsel to the party proposing such statement, such
statement is legally required to be included. In furtherance of the foregoing,
the Company will provide to the Purchaser drafts of the applicable text of the
first filing of a Current Report on Form 8-K or a Quarterly or Annual Report on
Form 10-Q or 10-K intended to be made with the SEC which refers to the
Transaction Documents or the transactions contemplated thereby as soon as
practicable (but at least two (2) Trading Days before such filing will be made)
will not include in such filing any statement or statements or other material to
which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included. Notwithstanding the foregoing, each of the parties
hereby consents to the inclusion of the text of the Transaction Documents in
filings made with the SEC as well as any descriptive text accompanying or part
of such filing which is accurate and reasonably determined by the Company's
counsel to be legally required. Notwithstanding, but subject to, the foregoing
provisions of this Section 4(i), the Company will, after the Closing Date,
promptly file a Current Report on Form 8-K or, if appropriate, a quarterly or
annual report on the appropriate form, referring to the transactions
contemplated by the Transaction Documents.

--------------------------------------------------------------------------------

                     5.        TRANSFER AGENT INSTRUCTIONS.

                     a.        The Company warrants that, with respect to the
Securities, other than the stop transfer instructions to give effect to Section
4(a) hereof, it will give its transfer agent no instructions inconsistent with
instructions to issue the Shares to the Holder as contemplated in the
Transaction Documents. Nothing in this Section shall affect i n any way the
Purchaser's obligations and agreement to comply with all applicable securities
laws upon resale of the Securities. If the Purchaser provides the Company with
an opinion of counsel reasonably satisfactory to the Company that registration
of a resale by the Purchaser of any of the Securities in accordance with clause
( 1)(B) of Section 4(a) of this Agreement is not required under the 1933 Act,
the Company shall (except as provided in clause (2) of Section 4(a) of this
Agreement) permit the transfer or issue of the Shares represented by one or more
certificates for Common Stock without legend (or where applicable, by electronic
registration) in such name and in such denominations as specified by the
Purchaser.

                     b.        The Company will authorize the Transfer Agent to
give information relating to the Company directly to the Holder or the Holder's
representatives upon the request of the Holder or any such representative, to
the extent such information relates to (i) the status of shares of Common Stock
issued or claimed to be issued to the Holder in connection with a Notice of
Exercise, or (ii) the aggregate number of outstanding shares of Common Stock of
all shareholders (as a group, and not individually) as of a current or other
specified date. At the request of the Holder, the Company will provide the
Holder with a copy of the authorization so given to the Transfer Agent.

                     6.        CLOSING DATE.

                     a.        The respective Closing Date shall occur as
indicated in Section 1(a)(1) after each of the conditions contemplated by
Sections 7 and 8 hereof shall have either been satisfied or been waived by the
party in whose favor such conditions run.

                     b.        The closing of the Transactions shall occur on
the respective Closing Date at the offices of the Purchaser and shall take place
no later than 3:00 P.M., PST, on such day or such other time as is mutually
agreed upon by the Company and the Purchaser.

                     7.        CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

                     The Purchaser understands that the Company's obligation to
sell the Note to the Purchaser pursuant to this Agreement on the Closing Date is
conditioned upon:

  a.

The execution and delivery of this Agreement by the Purchaser; and

        b.

Delivery by the Purchaser to the Company of good funds as payment in full of an
amount equal to the Purchase Amount in accordance with this Agreement;


--------------------------------------------------------------------------------


  c.

The accuracy on such Closing Date of the representations and warranties of the
Purchaser contained in this Agreement, each as if made on such date, and the
performance by the Purchaser on or before such date of all covenants and
agreements of the Purchaser by the Purchaser required to be performed on or
before such date; and

        d.

There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.


--------------------------------------------------------------------------------

                     8.        CONDITIONS TO THE PURCHASER’S OBLIGATION TO
PURCHASE

                     The Company understands that the Purchaser's obligation to
purchase any Notes and its acceptance of any shares of the Company's common
stock that may be issued in connection with any agreements between the parties
hereto on a Closing Date is conditioned upon:

                     a.        The execution and delivery of this Agreement and
the other Transaction Documents by the Company;

                     b.        Delivery by the Company to the Purchaser of the
Note in accordance with this Agreement or any other agreements between the
parties;

                     c.        The accuracy in all material respects on the
Closing Date of the representations and warranties of the Company contained in
this Agreement, each as if made on such date, and the performance by the Company
on or before such date of all covenants and agreements of the Company req uired
to be performed on or before such date;

                     d.        The Company must be current with all required
Exchange Act filings.

                     e.        There shall not be in effect any law, rule or
regulation prohibiting or restricting the transactions contemplated hereby, or
requiring any consent or approval which shall not have been obtained; and

                     f.        From and after the date hereof to and including
the Closing Date, each of the following conditions will remain in effect: (i)
the trading of the Common Stock shall not have been suspended by the SEC or on
the Principal Trading Market; (ii) trading in securities generally on the
Principal Trading Market shall not have been suspended or limited; (iii ) no
minim um prices shall been established for securities traded on the Principal
Trading Market; and (iv) there shall not have been any Material Adverse Effect
in regards to the Company.

                     9.        INDEMNIFICATION AND REIMBURSEMENT.

                     a.        (i) The Company agrees to indemnify and hold
harmless the Purchaser and its officers, directors, employees, and agents, and
each Purchaser Control Person from and against any losses, claims, damages,
liabilities or expenses incurred (collectively, "Damages"), joint or several,
and any action in respect thereof to which the Purchaser, its partners,
Affiliates, officers, directors, employees, and duly authorized agents, and any
such Purchaser Control Person becomes subject to, resulting from, arising out of
or relating to any misrepresentation, breach of warranty or nonfulfillment of or
failure to perform any covenant or agreement on the part of Company contained in
this Agreement, as such Damages are incurred, except to the extent such Damages
result primarily from Purchaser's failure to perform any covenant or agreement
contained in this Agreement or the Purchaser's or its officer's, director's,
employee's, agent's or Purchaser Control Person's negligence, recklessness or
bad faith in performing its obligations under this Agreement.

                                 (ii) The Company hereby agrees that, if the
Purchaser, other than by reason of its negligence, illegal or willful misconduct
(in each case, as determined by a non- appealable judgment to such effect), (x)
becomes involved in any capacity in any action, proceeding or investigation
brought by any shareholder of the Company, in connection with or as a result of
the consummation of the transactions contemplated by this Agreement or the other
Transaction Documents, or if the Purchaser is impleaded in any such action,
proceeding or investigation by any Person, or (y) becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC, any
self-regulatory organization or other body having jurisdiction, against or
involving the Company or in connection with or as a result of the consummation
of the transactions contemplated by this Agreement or the other Transaction
Documents, or (z) is impleaded in any such action, proceeding or investigation
by any Person, then in any such case, the Company shall indemnify, defend and
hold harmless the Purchaser from and against and in respect of all losses,
claims, liabilities, damages or expenses resulting from, imposed upon or
incurred by the Purchaser, directly or indirectly, and reimburse such Purchaser
for its reasonable legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith, as such
expenses are incurred. The indemnification and reimbursement obligations of the
Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Purchaser who are actually named in such action,
proceeding or investigation, and partners, directors, agents, employees and
Purchaser Control Persons (if any), as the case may be, of the Purchaser and any
such Affiliate, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, the
Purchaser, any such Affiliate and any such Person. The Company also agrees that
neither the Purchaser nor any such Affiliate, partner, director, agent, employee
or Purchaser Control Person shall have any liability to the Company or any
Person asserting claims on behalf of or in right of the Company in connection
with or as a result of the consummation of this Agreement or the other
Transaction Documents, except as may be expressly and specifically provided in
or contemplated by this Agreement.

--------------------------------------------------------------------------------

                     b.        All claims for indemnification by any Indemnified
Party (as defined below) under this Section shall be asserted and resolved as
follows:

                                 (i)        In the event any claim or demand in
respect of which any Person claiming indemnification under any provision of this
Section (an "Indemnified Party") might seek indemnity under paragraph (a) of
this Section is asserted against or sought to be collected from such Indemnified
Party by a Person other than a party hereto or an Affiliate thereof (a "Third
Party Claim"), the Indemnified Party shall deliver a written notification,
enclosing a copy of all papers served, if any, and specifying the nature of and
basis for such Third Party Claim and for the Indemnified Party's claim for
indemnification that is being asserted under any provision of this Section
against any Person (the "Indemnifying Party"), together with the amount or, if
not then reasonably ascertainable, the estimated amount, determined in good
faith, of such Third Party Claim (a "Claim Notice") with reasonable promptness
to the Indemnifying Party. If the Indemnified Party fails to provide the Claim
Notice with reasonable promptness after the Indemnified Party receives notice of
such Third Party Claim, the Indemnifying Party shall not be obligated to
indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party's ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the "Dispute Period") whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under this Section and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim. The following provisions shall also apply.

                                   (ii)        If the Indemnifying Party
notifies the Indemnified Party within the Dispute Period that the Indemnifying
Party desires to defend the Indemnified Party with respect to the Third Party
Claim pursuant to this paragraph (b) of this Section, then the Indemnifying
Party shall have the right to defend, with counsel reasonably satisfactory to
the Indemnified Party, at the sole cost and expense of the Indemnifying Party,
such Third Party Claim by all appropriate proceedings, which proceedings shall
be vigorously and diligently prosecuted by the Indemnifying Party to a final
conclusion or will be settled at the discretion of the Indemnifying Party (but
only with the consent of the Indemnified Party in the case of any settlement
that provides for any relief other than the payment of monetary damages or that
provides for the payment of monetary damages as to which the Indemnified Party
shall not be indemnified in full pursuant to paragraph (a) of this Section). The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that the
Indemnified Party may, at the sole cost and expense of the Indemnified Party, at
any time prior to the Indemnifying Party's delivery of the notice referred to in
the first sentence of this subparagraph (x), file any motion, answer or other
pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate protect its interests; and provided
further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnifying Party in contesting any Third Party Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this subparagraph (x), and
except as provided in the preceding sentence, the Indemnified Party shall bear
its own costs and expenses with respect to such participation. Notwithstanding
the foregoing, the Indemnified Party may take over the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under paragraph (a) of this Section with respect to such Third
Party Claim.

--------------------------------------------------------------------------------

                                   (iii)        If the Indemnifying Party fails
to notify the Indemnified Party within the Dispute Period that the Indemnifying
Party desires to defend the Third Party Claim pursuant to paragraph (b) of this
Section, or if the Indemnifying Party gives such notice but fails to prosecute
vigorously and diligently or settle the Third Party Claim, or if the
Indemnifying Party fails to give any notice whatsoever within the Dispute
Period, then the Indemnified Party shall have the right to defend, at the sole
cost and expense of the Indemnifying Party, the Third Party Claim by all
appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party (with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this subparagraph (y),
if the Indemnifying Party has notified the Indemnified Party within the Dispute
Period that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the

--------------------------------------------------------------------------------

Indemnifying Party in the manner provided in subparagraph (z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.

                                   (iv)        If the Indemnifying Party
notifies the Indemnified Party that it does not dispute its liability or the
amount of its liability to the Indemnified Party with respect to the Third Party
Claim under paragraph (a) of this Section or fails to notify the Indemnified
Party within the Dispute Period whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party with respect
to such Third Party Claim, the amount of Damages specified in the Claim Notice
shall be conclusively deemed a liability of the Indemnifying Party under
paragraph (a) of this Section and the Indemnifying Party shall pay the amount of
such Damages to the Indemnified Party on demand. If the Indemnifying Party has
timely disputed its liability or the amount of its liability with respect to
such claim, the Indemnifying Party and the Indemnified Party shall proceed in
good faith to negotiate a resolution of such dispute; provided, however, that if
the dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.

                                   (v)        In the event any Indemnified Party
should have a claim under paragraph (a) of this Section against the Indemnifying
Party that does not involve a Third Party Claim, the Indemnified Party shall
deliver a written notification of a claim for indemnity under paragraph (a) of
this Section specifying the nature of and basis for such claim, together with
the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an "Indemnity Notice") with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party's rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under paragraph (a) of this Section and the
Indemnifying Party shall pay the amount of such Damages to the Indemnified Party
on demand. If the Indemnifying Party has timely disputed its liability or the
amount of its liability with respect to such claim, the Indemnifying Party and
the Indemnified Party shall proceed in good faith to negotiate a resolution of
such dispute; provided, however, that it the dispute is not resolved within
thirty (30) days after the Claim Notice, the Indemnifying Party shall be
entitled to institute such legal action as it deems appropriate.

                     c.        The indemnity agreements contained herein shall
be in addition to (i) any cause of action or similar rights of the indemnified
party against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to.

--------------------------------------------------------------------------------

                     10.        JURY TRIAL WAIVER. The Company and the Purchaser
hereby waive a trial by jury in any action, proceeding or counterclaim brought
by either of the Parties hereto against the other in respect of any matter
arising out or in connection with the Transaction Documents.

                     11.        GOVERNING LAW: MISCELLANEOUS.

                     a.        (i) This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada for contracts to
be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each of the parties consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of the state courts of the State of Nevada as in connection with any dispute
arising under this Agreement or any of the other Transaction Documents and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper. To the extent determined by such court, the
Company shall reimburse the Purchaser for any reasonable legal fees and
disbursements incurred by the Purchaser in enforcement of or protection of any
of its rights under any of the Transaction Documents. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.

                                 (ii) The Company and the Purchaser acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement or the other Transaction Documents were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
the other Transaction Documents and to enforce specifically the terms and
provisions hereof and thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.

                     b.        Failure of any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof.

                     c.        This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties hereto.

                     d.        All pronouns and any variations thereof refer to
the masculine, feminine or neuter, singular or plural, as the context may
require.

                     e.        An e m a i l of this signed Agreement shall be
legal and binding on all parties hereto.

                     f.        This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original.

                     g.        The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

--------------------------------------------------------------------------------

                     h.        If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

                     i.        This Agreement may be amended only by an
instrument in writing signed by the party to be charged with enforcement
thereof.

                     j.        This Agreement supersedes all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof.

                     13.        NOTICES. Any notice required or permitted
hereunder shall be given in writing (unless otherwise specified herein) and
shall be deemed effectively given on the earliest of

                     (a)        the date delivered, if delivered by personal
delivery as against written receipt therefor or by confirmed email,

                     (b)        the fifth Trading Day after deposit, postage
prepaid, in the United States Postal Service by registered or certified mail, or

                     (c)        the third Trading Day after mailing by domestic
or international express courier, with delivery costs and fees prepaid,

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days' advance written notice similarly given to each of the other
parties hereto):

COMPANY: Lithium Exploration Group Inc.   4635 S Lakeshore Drive   Tempe, AZ
85282   Attn: Alex Walsh     PURCHASER: JDF CAPITAL INC.   62 E Main Street  
Freehold, NJ 07728   Attn: John Fierro   Telephone No.: 718-290-4058

                     14.        SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The
Company's and the Purchaser's representations and warranties herein shall
survive the execution and delivery of this Agreement and the delivery of the
Certificates and the payment of the Purchase Amount, and shall inure to the
benefit of the Purchaser and the Company and their respective successors and
assigns.

[Balance of page intentionally left blank]

--------------------------------------------------------------------------------

                     IN WITNESS WHEREOF, this Agreement has been duly executed
by the Purchaser and the Company as of the date set first above written.

JDF CAPITAL INC

___________________________
Name: John Fierro
Title: President


 

LITHIUM EXPLORATION GROUP, INC.

 

By: ____________________________________
(Signature of Authorized Person)


 

_______________________________________
Alexander Walsh, Chief Executive Officer

--------------------------------------------------------------------------------